Citation Nr: 9918776	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gingivitis, claimed 
as bleeding gums due to an undiagnosed illness.

2.  Entitlement to service connection for atypical 
depression, claimed as mood swings, insomnia, poor appetite 
with weight loss, memory lapses, poor concentration and night 
sweats, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches with 
lightheadedness/dizziness, including as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin condition of 
the right hand as due to an undiagnosed illness.

6.  Entitlement to service connection for uncontrollable 
shaking of the hands as due to an undiagnosed illness.
7.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as muscle/joint pain of both 
shoulders as due to an undiagnosed illness.

8.  Entitlement to service connection for joint/muscle pain 
of the knees and ankles as due to an undiagnosed illness.

9.  Entitlement to service connection for hearing loss, to 
include as due to an undiagnosed illness.

10.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease with physical 
fatigability.


REPRESENTATION

Appellant represented by:  Catherine E. Hult


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1990 to July 
1991, and was stationed in the Southwest Asia Theater of 
Operations during this service.  He also indicates that he 
was on active duty from May 1989 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The March 1997 rating decision denied 
entitlement to service connection for gingivitis (claimed as 
bleeding gums due to undiagnosed illness), atypical 
depression (claimed as mood swings, insomnia, poor appetite 
with weight loss, memory lapses, poor concentration, and 
night sweats, to include as due to undiagnosed illness), 
musculoskeletal tension headaches (claimed as headaches with 
lightheadedness/dizziness, to include as due to undiagnosed 
illness), seborrheic dermatitis with alopecia areata, claimed 
as hair loss due to an undiagnosed illness, a skin condition 
of the right hand as due to an undiagnosed illness, 
uncontrollable shaking of the hands as due to an undiagnosed 
illness, bilateral shoulder bursitis, claimed as muscle/joint 
pain of both shoulders as due to an undiagnosed illness, 
joint/muscle pain of the knees and ankles as due to an 
undiagnosed illness, hearing loss on a direct basis and as 
due to an undiagnosed illness, and denied entitlement to an 
evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease (COPD) with physical fatigability.

The veteran disagreed with each denial of benefits in July 
1997, and, following issuance of a statement of the case 
(SOC) in October 1997, filed a timely substantive appeal in 
December 1997.

The veteran's claims for service connection for atypical 
depression and for hearing loss, and his claim for an 
evaluation in excess of 10 percent for COPD, are addressed in 
the REMAND appended to this decision.


FINDINGS OF FACT

1.  Dental deposits, malposed teeth, and gingivitis are not 
defined as disabling disorders for which service connection 
may be granted for VA compensation purposes.  

2.  There is no medical evidence that calculus (dental 
deposits), malposed teeth, or gingivitis are linked to an 
undiagnosed illness.

3.  The medical evidence establishes that the veteran's 
headaches, when present, were due to musculoskeletal tension.
4.  The veteran's hair loss has been diagnosed as alopecia 
areata, and there is no medical evidence linking hair loss to 
an undiagnosed illness or to the veteran's service.    

5.  There is no medical evidence that the veteran currently 
has a skin disorder of the right hand.

6.  There is no medical evidence that the veteran currently 
has uncontrollable shaking of the hands.

7.  The veteran's bilateral shoulder pain has been attributed 
to known diagnoses, including bursitis, and there is no 
medical evidence of a nexus between a current shoulder 
disability and service. 

8.  There is no medical evidence that the veteran has 
joint/muscle pain of the knees and ankles as a result of 
service, and there is no medical evidence confirming 
objective signs of joint/muscle pain of the knees and ankles.  


CONCLUSIONS OF LAW

1.  There is no legal merit to a claim of entitlement to 
service connection for gingivitis for compensation purposes, 
and service connection for gingivitis as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.317, 4.149 (1998).

2.  Service connection for with lightheadedness/dizziness, to 
include as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.317 (1998). 

3.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.317 (1998). 
4.  The veteran's claim of entitlement to service connection 
for a skin condition of the right hand, including as due to 
an undiagnosed illness, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for uncontrollable shaking of the hands, including as due to 
an undiagnosed illness, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

6.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as muscle/joint pain of both 
shoulders, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.317 
(1998). 

7.  Entitlement to service connection for joint/muscle pain 
of the knees and ankles, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.317 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred gingivitis, headaches, 
hair loss, a skin disorder of the right hand, uncontrollable 
shaking of the hands, bilateral shoulder disorders, and knee 
and ankle pain in service.  Generally, service connection may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted within the line of duty if the disability is not a 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  The Board notes that the veteran was stationed in the 
Southwest Asia Theater of Operations.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 
3.317 (1998).

Applicable regulations provide compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more enumerated signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory test cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
includes both "signs," that is, objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue; signs or 
symptoms involving skin; headache; muscle pain; joint pain; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system; sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; and menstrual disorders.  
38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of illness.  38 C.F.R. § 3.317(a), (b), 
(c).

However, before the merits of a claim may be addressed, the 
veteran must submit a well-grounded claim.  To be well-
grounded, a claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Specifically, in most service connection claims, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Id.  

1.  Claim for Service Connection for Gingivitis

The veteran's service medical records are silent for 
complaints or diagnosis of gingivitis.  There are no post-
service dental records prior to VA examination in October 
1992 associated with the file.

On VA examination conducted in October 1992, the veteran 
complained of bleeding gums, primarily in the frontal areas, 
with an onset in December 1991.  The gingiva appeared normal.  
No bleeding was present.  The contour of the teeth was 
markedly irregular from crowding.  The third molars were 
surfacing.  The examiner concluded that the etiology of 
bleeding gums was unclear.

VA outpatient treatment records dated in January 1994 
disclose that the veteran complained of bleeding gums.  He 
stated that his gums would bleed whether he brushed his teeth 
or not, and that he primarily noticed the bleeding on 
awakening in the morning.  Moderate calculus was noted on the 
teeth.  Periodontal pockets were less than three millimeters.  
The examiner concluded that the veteran had marginal 
gingivitis with calculus.

For purposes of information only, and without reliance 
thereon, the Board notes that dental "calculus" is a 
concretion of dental plaque, a soft thin film of food debris, 
mucin (a component of saliva), and dead cells, which serves 
as a medium for bacterial growth and development of 
gingivitis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 253-254, 1303-
1304, 1480 (27th ed. 1988).

Service connection will not be granted for the following 
dental conditions: salivary deposits, a type of routine 
dental condition which has no relation to service; malposed 
teeth with no pathology shown; gingivitis, which is not 
considered a disease entity and is not ratable.  38 C.F.R. § 
3.382(a).  Thus, claims for service connection for these 
disorders for compensation purposes are without legal merit, 
and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board notes that these non-disabling dental conditions 
may be considered service-connected solely for the purposes 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.120 or 17.123.  The Board notes that 38 C.F.R. § 17.123 
has been renumbered and redesigned as § 17.161, without 
change.  For convenience, the Board will hereinafter refer to 
the applicable regulation as 38 C.F.R. § 17.161, the current 
designation.  

Therefore, in order to determine whether the veteran is 
entitled to service connection for gingivitis for purposes 
other than compensation (i.e., for treatment purposes), the 
Board must determine whether he has a plausible claim that he 
is entitled to any VA dental benefit.  Examining each of the 
provisions under which a veteran may be entitled to dental 
benefits, the Board notes initially that a veteran will be 
eligible for VA outpatient treatment if he has an adjudicated 
compensable service-connected dental condition (Class I 
eligibility).  38 U.S.C.A. § 1712(a)(1)(A); 38 C.F.R. § 
17.161(a).  In this case, however, the veteran has no 
compensable service-connected dental condition, since 
gingivitis, malposed teeth without pathology, and salivary 
deposits (calculus) are excluded from the definition of 
disease or injury which may be service-connected.  

The veteran separated from service in July 1991.  He was 
entitled to a one-time correction of a service-connected 
noncompensable dental condition if he applied within one year 
after his discharge (Class II eligibility).  38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(2).  The evidence of 
record reflects that the veteran has been provided with VA 
examination and one-time treatment.  Thus, the veteran has 
already obtained the benefits to which he was entitled under 
this category.

A veteran is also entitled to dental treatment for 
noncompensable disability resulting from combat wounds or 
trauma (Class II(a) eligibility) or where the veteran was a 
prisoner of war (Class II(b) eligibility).  38 U.S.C.A. 
§ § 1712(a)(1)(C).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997).  

Dental treatment is authorized by law where a dental 
condition is professionally determined to be aggravating an 
established service-connected disability (Class III 
eligibility).  38 U.S.C.A. § 1712(a)(1)(D); 38 C.F.R. 
§ 17.161(g).  The claims file discloses that the veteran is 
not in receipt of service connection for any disability, so a 
claim that a dental disorder may be aggravating a service-
connected disability is without legal merit.  

A veteran is also entitled to dental treatment for 
noncompensable disability resulting from combat wounds or 
trauma (Class II(a) eligibility) or where the veteran was a 
prisoner of war (Class II(b) eligibility).  38 U.S.C.A. 
§ 1712(a)(1)(C).  However, there is no evidence or allegation 
that the veteran incurred dental trauma in service.  The 
veteran has not alleged that he was in combat or was a 
prisoner of war (POW).  Thus, a claim that the veteran 
incurred dental disability as the result of combat, trauma, 
or prisoner-of-war status is without legal merit.  

Dental treatment is authorized for veterans who are evaluated 
as totally disabled on a schedular basis or by virtue of 
individual unemployability.  38 U.S.C.A. § 1712(a)(1)(G).  
Dental treatment is authorized for a veteran who is 
participating in a rehabilitation program or who is receiving 
VA medical care and requires dental treatment for a dental 
disorder complicating the VA medical treatment.  38 C.F.R. 
§ 17.161(i), (j).  There is no evidence or allegation that 
the veteran is participating in a rehabilitation program, and 
the veteran has not been awarded total disability.  Applying 
the law to the undisputed facts of this case, the veteran has 
not established a plausible claim for dental treatment under 
any of these eligibility categories.  

Thus, the veteran's claim for service connection for 
gingivitis is without legal merit for compensation purposes, 
and is not well-grounded for purposes of determining 
eligibility to dental treatment.  38 U.S.C.A. § 5107(a); 
Sabonis, 6 Vet. App. at 426.  The Board would ordinarily 
dismiss a claim for service connection for gingivitis or deny 
it as not well-grounded at this point.  However, as the 
veteran's representative points out in a December 1997 
statement accepted as a substantive appeal, the veteran in 
this case, who served in the Persian Gulf, is entitled to 
service connection for bleeding gums if this dental symptom 
is a result of an undiagnosed illness. 

However, there is no medical evidence that bleeding gums or 
gingivitis are a result of an undiagnosed condition.  Rather, 
the medical evidence reflects that the causes of the 
veteran's gum bleeding, including gingivitis and malposed 
teeth, are known.  There is no medical evidence which links 
the veteran's symptoms of bleeding gums to an undiagnosed 
illness or to an disorder for which service connection may be 
granted for compensation purposes.

The veteran was informed, including in a March 1997 statement 
of the case, that there was no evidence that gingivitis was 
due to an undiagnosed illness, and that the evidence of 
record reflected that the clinical cause of bleeding gums, 
gingivitis, was known.  He has not identified any additional 
information which might be relevant, nor is VA on notice of 
the possible existence of such evidence.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The only evidence presented by the veteran that tends to show 
a connection between gingivitis and the veteran's military 
service or an undiagnosed illness are his own statements.  
The veteran's lay statements, without supporting competent 
medical evidence, are not sufficient to establish a well-
grounded claim for service connection for gingivitis as due 
to an undiagnosed illness.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, service connection for bleeding gums or gingivitis 
as due to an undiagnosed illness is not warranted.  

2.  Claim for Service Connection for Headaches 

The veteran's service medical records are silent as to 
complaints or treatment of headaches, and the report of 
medical history prepared by the veteran in June 1991 reflects 
that the veteran denied frequent or severe headaches.  VA 
clinical records from November 1991 to April 1992 are also 
silent as to complaints of headaches, although records of VA 
hospitalization in May 1992 reflect complaints of headaches.

On VA examination conducted in October 1992, the veteran 
complained of headaches, beginning in about August 1992.  The 
veteran described the headaches as across the top of the 
head, with posterior neck stiffness, occasional nausea, and 
difficulty concentrating due to pain.  The veteran reported 
that he had a headache about 80 percent of the time.  The 
veteran reported that over-the-counter medications such as 
Tylenol and ibuprofen did not alleviate the headaches.  The 
examiner concluded that the veteran had musculoskeletal 
tension headaches.  It was also noted that the veteran had 
COPD, had been treated for pneumonia earlier in the year, had 
allergies, and had occasional problems with increased blood 
pressure.  

VA outpatient treatment records dated in May 1993 reflect 
that the veteran's complaints of headache were resolved.  VA 
outpatient treatment records thereafter through January 1994 
reflect no complaints, treatment, or diagnosis of headache.

The veteran's clinical record reflects that his complaints of 
headaches have resolved.  The medical evidence of record 
reflects medical attribution of complaints of headache to 
musculoskeletal tension, when the headaches were reported as 
present.  Thus, the medical evidence does not support the 
veteran's claim that headaches, when present, were a 
manifestation of an undiagnosed illness.  
The veteran's contention that he has a headache disorder is 
the only evidence of record of that he has a current 
diagnosis of recurrent headaches, and is the only evidence of 
record that headaches, when present, were related to service 
or to an undiagnosed disorder.  The veteran's lay statement, 
without supporting competent medical evidence, is not 
sufficient to establish entitlement to service connection for 
a headache disorder as a manifestation of an undiagnosed 
illness.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran was informed, including in an October 1997 
statement of the case (SOC), that current records did not 
reflect complaints or diagnosis of a headache disorder, and 
that there was no medical evidence that the etiology of the 
claimed recurrent headaches was undiagnosed.  He has not 
identified any additional information relating to a current 
headache disorder, or evidence that the cause of headaches is 
unknown.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

While there is no current medical evidence that the veteran 
continues to have headaches, he is certainly competent to 
state whether he has such a symptom.  However, he is not 
competent to diagnose any underlying cause or opine that they 
are due to an undiagnosed illness, and the record is devoid 
of a medical nexus between a current headache disorder and 
any incident of service.  There is no medical opinion that 
the veteran has headaches due to an undiagnosed illness.  In 
fact, the veteran's headaches in the past have been 
attributed to musculoskeletal tension.  The Board finds that 
service connection for a headache disorder, including as due 
to an undiagnosed illness, is not warranted.  The evidence 
supporting the veteran's claim is not in equipoise with the 
evidence weighing against the claim, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

3.  Claim for Service Connection for Hair Loss

The veteran contends that he is entitled to service 
connection for hair loss.  The veteran's service medical 
records are silent for complaints of hair loss.  No 
abnormalities of the hair or skin were noted on separation 
examination conducted in June 1991.  VA outpatient clinical 
records dated from November 1991 through April 1992 are 
silent as to any complaints of hair loss or skin disorder.  
Clinical records of VA hospitalization in May 1992 are silent 
as to complaints of hair loss or a skin disorder.

On VA examination conducted in October 1992, the veteran 
complained of hair loss on the frontal scalp along the top of 
the crown, beginning in September 1991. The examiner 
concluded that the veteran had alopecia areata, premature, 
probably secondary to seborrheic dermatitis.  "Alopecia 
areata" is a microscopically inflammatory, usually 
reversible, patchy loss of hair, occurring in sharply defined 
areas and usually involving the beard or scalp.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 52 (27th ed. 1988).  

The veteran and his family members allege that the veteran's 
hair loss started soon after the veteran's return from 
service and is related to his service.  The veteran's mother 
submitted a photograph which she stated was taken in December 
1991, approximately 5 months after the veteran's service 
discharge.  A photograph of the veteran prior to service and 
a current photograph were also submitted.  Although the most 
current photograph of the veteran does reflect that his 
hairline has receded, this photograph does not serve as 
medical evidence to support the contention that the veteran's 
hair loss is related to his service or to an undiagnosed 
illness. 

The medical record reflects a clinical diagnosis, alopecia 
areata, an inflammatory condition of the scalp, as the 
etiology of the veteran's hair loss.  Moreover, the medical 
evidence establishes a probable medical etiology for the 
inflammation of the skin, seborrheic dermatitis.  Thus, the 
Board is unable to find that the veteran suffers from an 
undiagnosed illness as defined by regulations providing 
compensation to Persian Gulf veterans.  Accordingly, a link 
between the veteran's hair loss and his service cannot be 
established through the provisions of 38 C.F.R. § 3.317.  The 
Board also finds that there is no medical evidence that links 
the veteran's alopecia areata to service. 


4.  Claim for Service Connection for a Skin Disorder of the 
Right Hand 

The veteran's service medical records, including his 
separation examination, are silent as to a skin disorder of 
the right hand.  Post-service medical records are devoid of 
findings, diagnosis, or treatment as to the skin of the right 
hand.  VA examination conducted in October 1992 is silent as 
to complaints or report of history of a skin disorder of the 
right hand, and is silent as to any findings of a skin 
disorder of the right hand.  

The veteran, his mother, and his representative have each 
stated that the veteran has a skin disorder of the right hand 
manifested by peeling of skin from that hand.  Those lay 
statements are the only evidence of record establishing that 
the veteran has a skin disorder of the right hand.  This 
evidence reflects that the veteran's skin has peeled off his 
right hand on occasion.  This evidence does not, however, 
serve as competent medical evidence to establish that such 
peeling is due to a medical disorder, that the disorder is 
chronic, is related to service, or is undiagnosed.  In the 
absence of medical evidence establishing a medical diagnosis 
of a skin disorder, the veteran has not established a well-
grounded claim of entitlement to service connection for a 
skin disorder of the right hand.  

The Board notes the contentions of the veteran's 
representative that, since the skin peeling on the right hand 
is an objective sign, entitlement to service connection for a 
skin disorder under 38 C.F.R. § 3.317 has been established.  
However, 38 C.F.R. § 3.317 states that "objective evidence" 
of an undiagnosed illness must be perceptible to an examining 
physician.  Here, there is no medical evidence which has 
verified the lay assertions that the veteran's skin peels off 
his right hand.  

In the absence of a current medical diagnosis of a skin 
disorder of the right hand, and in the absence of any medical 
evidence that a disorder of the right hand is perceptible to 
an examining physician, the veteran's claim for service 
connection for a skin disorder of the right hand, including 
as due to an undiagnosed illness, is not well-grounded.  The 
veteran was notified, in an October 1997 SOC, that there was 
no medical evidence of a skin disorder associated with the 
claims file.  The veteran has not submitted any additional 
evidence, or identified any evidence which might be relevant 
to establish a well-grounded claim of entitlement to service 
connection for a skin disorder or to establish that a skin 
disorder of the right hand is related to an undiagnosed 
illness.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The claim must be denied.  

5.  Claim for Service Connection for Shaking of the Hands

The veteran's service medical records, including his 
separation examination, are silent as to any shaking of the 
hands.  Post-service medical records are devoid of findings, 
diagnosis, or treatment as to shaking of the hands.  VA 
examination conducted in October 1992 is silent as to 
complaints or report of a history of shaking of the hands.  
The examiner specifically noted that the veteran had no 
panmyclonic or choreiform movements, had no tremor, and no 
loss of coordination or strength.  The only medical record 
associated with the file which reflects this complaint is an 
undated private treatment note stamped by Kenneth Pavlik, 
M.D.  Dr. Pavlik noted that the veteran reported that he 
would get very shaky and irritable if he forgot to eat for a 
couple of meals.

The veteran, his mother, and his representative have each 
stated that the veteran has shaking of the hands, and that 
this shaking interferes with his ability to use his computer.  
Those lay statements are the only evidence of record 
establishing that the veteran has such shaking.  This 
evidence reflects that the veteran's hands shake on occasion.  
This evidence does not, however, serve as competent medical 
evidence to establish that such shaking is due to a medical 
disorder, that the disorder is chronic, is related to 
service, or is due to an undiagnosed illness.  The Board 
finds that Dr. Pavlik's statement that the veteran reported 
shakiness when he forgot to eat does not confirm that such 
shakiness was present, and does not suggest that the 
shakiness was either chronic or undiagnosed.  

In the absence of medical evidence establishing a medical 
diagnosis related to shaking of the hands, the veteran has 
not established a well-grounded claim of entitlement to 
service connection for this disorder.  The Board notes the 
contentions of the veteran's representative that, since 
shaking of the hands is an objective sign, and has been 
verified by to lay individuals other than the veteran, 
entitlement to service connection for that symptom under 
38 C.F.R. § 3.317 has been established.  
However, 38 C.F.R. § 3.317 states that "objective evidence" 
of an undiagnosed illness must be perceptible to an examining 
physician.  Here, there is no medical evidence to support or 
verify the lay assertions that the veteran's hands shake 
uncontrollably.  To the extent that Dr. Pavlik's note may be 
considered verification that the veteran had shakiness of the 
hands, Dr. Pavlik clearly attributed that symptom to the 
veteran's eating habits rather than to some underlying 
illness of unknown etiology.  

In the absence of a current medical diagnosis related to 
shaking of the hands, and in the absence of any medical 
evidence that shakiness of the hands is perceptible to an 
examining physician, the veteran's claim for service 
connection for uncontrollable shaking of the hands, including 
as due to an undiagnosed illness, is not well-grounded.  The 
veteran was notified, in an October 1997 SOC, that there was 
no medical evidence of hand tremors associated with the 
claims file.  The veteran has not submitted any additional 
evidence, or identified any evidence which might be relevant 
to establish a well-grounded claim of entitlement to service 
connection for shakiness of the hands or to establish that a 
hand tremor is related to an undiagnosed illness.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim 
must be denied.  

6.  Claim for Service Connection for Bilateral Shoulder 
Disorder

The veteran's service medical records are silent as to any 
complaints of shoulder pain in service.  The veteran's 
separation examination, conducted in June 1991, reflects no 
complaints, diagnoses, or abnormal findings as to the 
shoulders.  

The records of a May 1992 VA hospitalization reflect that the 
veteran reported that aching shoulders made him stop weight-
lifting.  
On VA examination conducted in October 1992, the veteran 
reported that he first noted aching shoulders in March 1992.  
The veteran reported no history of injuries to the shoulders 
in service or after service.  There was palpable tenderness 
of the shoulders at the joint line level without edema, 
erythema, or heat.  Strength was normal.  Radiologic 
examination disclosed that the veteran had abnormal contour 
of both glenoid fossae and of humoral heads, with flattening 
and irregularity of the fossae and lack of curvature of the 
humeral heads.  The report was read as indicating bilateral 
shoulder dysplasia or remote trauma.  The examiner concluded 
that the veteran had bilateral shoulder dysplasia of unclear 
etiology.  

In December 1992, the veteran complained of joint pain in 
both shoulders.  Laboratory examination of the blood for 
rheumatoid factor disclosed no abnormality.  In February 
1993, the veteran complained of pain in both shoulders.  
There was full range of motion.  Possible degenerative joint 
disease was noted.  

There is no medical evidence that the veteran suffered an 
injury or trauma to either  shoulder while on active duty, 
nor do the service medical records show that he complained of 
shoulder pain in service, and the veteran himself has 
reported that he does not recall any trauma to the shoulders.  
A radiologist opined in October 1992 that an X-ray 
examination of the veteran's shoulders had revealed findings 
indicative of dysplasia of unclear etiology.  In April 1993, 
radiologic examination of the left shoulder again disclosed a 
deformed left glenoid fossa.  Probable dysplasia versus post-
traumatic injury was disclosed; no other abnormalities were 
disclosed.  Whatever the nature of the veteran's dysplasia, 
there is no medical evidence to show that it is symptomatic 
at all.  It is apparent that it was an incidental finding 
noted upon X-ray, and the veteran's shoulder pain has been 
variously diagnosed as periarticular left shoulder pain, 
periarticular left shoulder soft tissue pain, bursitis, and 
left shoulder periarticular arthritis.  The Board also notes 
that arthritis has not been confirmed on X-ray examination 
within the one year presumption period that applies to that 
disease.  

In summary, the Board finds that the veteran's bilateral 
shoulder pain has been attributed to known diagnoses, 
including bursitis, and there is no medical evidence of a 
nexus between a current shoulder disability and service.    

7.  Claim for Service Connection for Knee and Ankle Pain

The veteran's service medical records, and his June 1991 
separation examination, are silent as to complaints, 
diagnosis, or treatment of a knee or ankle disorder during 
active service.  

On VA examination conducted in October 1992, the veteran 
complained of aching of the knees and ankles, starting in 
August 1992.  He recalled no injuries to those joints.  Deep 
tendon reflexes were bilaterally symmetrical.  There was no 
apparent muscle atrophy.  His gait was normal.  The examiner 
concluded that the veteran had arthralgia of the knees and 
angles.  Radiologic examination of the knees and of the 
ankles disclosed no osseous or soft tissue abnormalities.  

There is no medical evidence that any objective evidence of a 
knee or ankle disorder of the joints or muscles has been 
verified.  Post-service examiners have commented that the 
veteran has full range of motion of the knee.  No heat, 
erythema, or other observable evidence of a knee or ankle 
disorder has been noted in physical or radiologic 
examination.  Thus, the veteran's arthralgia of the knees and 
ankles does not meet the definition of a symptom of an 
undiagnosed illness as defined in 38 C.F.R. § 3.317, as there 
no objective indicators perceptible to an examining physician 
have been identified.  Likewise, there is no medical evidence 
of any disorder defined as chronic which may be presumed 
service-connected.  There is no medical evidence which links 
the current subjective complaints of arthralgia of the knees 
and ankles to the veteran's service.  Therefore, entitlement 
to service connection for joint/muscle pain of the knees and 
ankles, including as due to an undiagnosed illness, is not 
warranted.  



ORDER

Entitlement to service connection for gingivitis (claimed as 
bleeding gums as due to an undiagnosed illness) is denied.

Entitlement to service connection for headaches with 
lightheadedness/dizziness, to include as due to an 
undiagnosed illness, is denied. 

Entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin condition of the 
right hand as due to an undiagnosed illness is denied.

Entitlement to service connection for uncontrollable shaking 
of the hands as due to an undiagnosed illness is denied.

Entitlement to service connection for a bilateral shoulder 
disability, claimed as muscle/joint pain of both shoulders as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for joint/muscle pain of 
the knees and ankles as due to an undiagnosed illness is 
denied.


REMAND

The veteran contends that he incurred hearing loss in 
service.  His service medical records reflect that he was 
exposed to hazardous noise in service.  No audiometric 
evaluation at the beginning of the veteran's period of Gulf 
War service is shown, but the veteran's separation 
audiometric results show decrease hearing as compared to a 
March 1988 audiometric examination of record.  The veteran 
has not been afforded VA evaluation of his hearing.  Post-
service audiologic evaluation should be conducted.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).
By a rating decision issued in November 1992, the veteran was 
awarded service connection for COPD, and that disability was 
evaluated as 10 percent disabling, based on the results of 
pulmonary function testing conducted in October 1992.  The 
veteran, in his undated claim for an increased evaluation for 
COPD, which was apparently received in October 1996, 
contended that his COPD had "steadily worsened."  He has 
not been afforded further pulmonary examination since he 
submitted the claim for an increased evaluation.  Given the 
amount of time that has elapsed since the last VA 
compensation examination, and the fact that the last 
examination predates the current claim, he should be accorded 
another VA pulmonary examination for the purpose of 
determining the current severity of his service-connected 
COPD.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
notes that it is not clear from the record precisely what 
date in October 1996 the veteran's current claim for 
increased evaluation was submitted.  If, however, the 
notations entered on October 28, 1996, on a copy of the 
veteran's September 4, 1992, statement reflect the date of 
receipt of the claim for increased evaluation, the VA 
examination must be expressed in terms of the changes to 
38 C.F.R. § 4.97, Diagnostic Code 6603 effective October 7, 
1996, without reference to the criteria in effect prior to 
that date, unless the veteran's claim was received prior to 
October 7, 1996.  

The veteran has reported that he began having difficulty with 
mood swings, insomnia, poor appetite, and other symptoms, 
while stationed in the Persian Gulf or shortly after 
returning, although there is no medical evidence of record, 
other than as reported by the veteran, to verify this 
history.  The summary and clinical records of a May 1992 VA 
hospitalization reflect that the treating providers 
considered whether the veteran has PTSD as a result of his 
Gulf War experiences, and concluded that he did not have 
PTSD, but the records do not include an opinion indicating 
whether or not the veteran's diagnosed depression was 
incurred in service.  

The examiner who conducted an October 1992 VA examination 
stated, "It is even somewhat hard to relate back about his 
present state as being service connected."  The Board finds 
that this opinion does not clearly state that it was less 
likely than not that the veteran's depression was related to 
service.  Further medical opinion as to the likelihood that 
the veteran's depression is related to service is required 
prior to a final appellate determination.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the current VA 
clinical records as to treatment of the 
relevant disorders from January 1994 to 
the present.  The RO should request that 
the veteran identify and provided 
addresses of any private medical care 
providers who have treated him for any of 
the relevant disorders since January 
1994, and, after obtaining necessary 
consent forms, the RO should attempt to 
obtain any additional records identified.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of his service-
connected COPD.  All indicated tests, 
including current pulmonary function 
testing, to include FEV-1 in percent 
predicted value, FEV-1/FVC, or DLCO (SB), 
should be accomplished unless result of 
recently-completed pulmonary function 
examination are available.  The claims 
folder and a copy of the rating criteria 
as amended should be provided to the 
examiner for review prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the veteran's COPD.  

3.  The veteran should be afforded a VA 
audiometry examination, in order to 
determine whether he currently has 
hearing loss in either ear.  All 
indicated diagnostic studies should be 
performed.  The examiner should express 
an opinion as to the etiology of any 
hearing loss found on the examination.  

4.  The veteran is to be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously examined him to 
determine the nature and severity of any 
current psychiatric disability.  The 
examiner should offer an opinion as to 
the etiology of any psychiatric condition 
that may be present.  In particular, the 
examiner should offer an opinion, with 
degree of medical probability expressed, 
as to whether the etiology of any current 
psychiatric disorder is attributable to 
the veteran's military service, including 
any incident suffered during active 
service or as a result of such service.  

5.  On completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the remanded claims.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and he should be given an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  





The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
No action is required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

